DETAILED ACTION
Status of the Application
	Claims 1-3, 6, 8 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claims 1-2, 6, 8 and cancellation of claims 4-5, 7, 9-10 in a communication filed on 5/25/2022 was previously acknowledged. 
	As indicated in the Notice of Allowance of 6/24/2022, in a telephone conversation with Mr. Feng Shan on 5/31/2022, an agreement was reached to amend claim 1 to place the application in condition for allowance.   
	Upon further review, it has been found that previously presented claim 8 is dependent from claim 7, which was cancelled.  In a telephone conversation with Mr. Feng Shan on 7/5/2022, an agreement was reached to amend claim 8 so that it is dependent from claim 6.

Biological Deposit Requirement
As indicated in the Notice of Allowance of 6/24/2022, this application is otherwise in condition for allowance except for a required deposit (i.e., vector pJYW-4-ceN-C.glglmS-SugR).  See Office action of 3/16/2022, pages 8-9.  The Office has received a written assurance that an acceptable deposit will be made.  See page 6 of the response filed on 5/25/2022.  In accordance with 37 CFR 1.809(c), applicant will be notified and given a period of time within which the deposit must be made in order to avoid abandonment. This time period is not extendable under 37 CFR 1.136(a) or (b) if set forth in a “Notice of Allowability” or in an Office action having a mail date on or after the mail date of a “Notice of Allowability” (see 37 CFR 1.136(c). Failure to make the needed deposit in accordance with this requirement will be considered a failure to prosecute the application under 35 U.S.C. 133 and result in abandonment of the application.  Once the deposit has been made, information regarding the deposit, such as the name and address of the depository, the accession number and the date of the deposit, that is to be added to the specification must be added by means of filing an amendment under the provisions of 37 CFR 1.312. Such an amendment must be filed before or with the payment of the issue fee. Therefore, applicants need to make any necessary deposit of biological material well prior to payment of the issue fee such that the accession number is received with sufficient time remaining to amend the specification as required by 37 CFR 1.809(d) on or before the date the issue fee payment is paid. See 37 CFR 1.809(e).

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Feng Shan on 7/5/2022.
Please replace claim 8 as follows:

	8.	The method according to claim 6, wherein the host bacterium is C. glutamicum S9114 	ΔnagA-ΔgamA-Δldh, which is constructed by the steps of:
		knocking out the acetylglucosamine deacetylase coding gene NagA, the 	acetylglucosamine deaminase coding gene GamA and the L-lactate dehydrogenase coding gene 	ldh in C. glutamicum S9114 sequentially by using a gene knockout frame of the 	acetylglucosamine deacetylase coding gene NagA, a gene knockout frame of the 	acetylglucosamine deaminase coding gene GamA, and a gene knockout frame of the L-lactate 	dehydrogenase coding gene ldh.

The Examiner’s amendment of 6/24/2022 which amended claim 1 has been entered. As indicated in the Notice of Allowance of 6/24/2022, authorization for this Examiner’s amendment was given in a telephone interview with Mr. Feng Shan on 5/31/2022.  Claim 1 has been amended to recite:	

	1.	A recombinant Corynebacterium glutamicum producing N-acetylglucosamine, wherein 	the recombinant Corynebacterium glutamicum expresses a transcription factor SugR, wherein 	said recombinant Corynebacterium glutamicum comprises the expression vector pJYW-4-ceN-	C.glglmS-SugR, and wherein said transcription factor SugR is encoded by said expression vector.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses a recombinant C. glutamicum cell that has been transformed with a plasmid containing a nucleic acid encoding the C. glutamicum SugR transcriptional regulator, wherein said nucleic acid is operably linked to a promoter induced by IPTG (Engels et al.; cited in the prior Office action),  the Examiner has found no teaching or suggestion in the prior art directed to a C. glutamicum transformed with the vector pJYW-4-ceN-C.glglmS-SugR.  Therefore, claims 1-3, 6, 8, directed to (i) a recombinant  C. glutamicum transformed with the vector pJYW-4-ceN-C.glglmS-SugR, wherein said  C. glutamicum expresses a transcription SugR factor encoded by the vector pJYW-4-ceN-C.glglmS-SugR, and (ii) a method for producing the recombinant C. glutamicum of (i) by transforming a C. glutamicum that has a disruption in the endogenous nagA, gamA and ldh genes with the vector pJYW-4-ceN-C.glglmS-SugR, are allowable over the prior art of record.   

Conclusion
Claims 1-3, 6, 8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
July 5, 2022